






Citation:



R. v. Cai



Date:
20030115











2003 BCCA 63



Docket:



CA029467





Registry:  Vancouver





COURT OF APPEAL
  FOR BRITISH COLUMBIA





ORAL REASONS FOR JUDGMENT





Before:







The Honourable Chief Justice Finch





January 15, 2003









The Honourable Mr. Justice Lambert













The Honourable Mr. Justice Thackray















Vancouver,
        B.C.













BETWEEN:





REGINA





RESPONDENT





AND:





JIAN CAI





APPELLANT


























Appellant
  appearing in person with M. Tu, interpreter





A. Budlovsky



appearing
  for the (Crown) Respondent







[1]

FINCH, C.J.B.C.
:
  We have before us an appeal from the order of a Supreme Court judge refusing
  leave to extend the time on a summary conviction appeal.  Mr. Cai, the
  appellant, on the opening of the hearing has asked that this appeal be
  adjourned.  We are prepared to grant that adjournment.

[2]

There are, as it seems to us, a number of
  matters that require some further investigation.  Mr. Cai ought to have an
  opportunity to determine whether there was a ticket issued to Mrs. Cai at the
  time she was stopped for not having operating tail lights on her vehicle.  He
  should also have an opportunity to inquire that if there was no ticket, was
  there an oral direction from a police officer to repair the tail light and
  to report the repair of the tail light to the police under s. 25.15(3) of the
Motor
  Vehicle Act
regulations, and the substance of that direction, if one
  was given.  He should also have an opportunity to inquire, if such an oral
  order was given, whether the making of that direction was within the provisions
  of s. 25.15(3) of the
Motor Vehicle Act
regulations.

[3]

If the order to Mrs. Cai did not require the
  repair or the reporting of the repair to the tail light, does that failure
  or omission invalidate the ticket that was subsequently issued to Mr. Cai?

[4]

Finally, if there was an oral order to Mrs. Cai
  to repair and report the repair, does it apply to Mr. Cai?

[5]

The hearing of this appeal is adjourned for that
  purpose.

[6]

LAMBERT, J.A.
:
  I agree with the disposition of this matter by adjournment as proposed by Chief
  Justice Finch.  I only wish to add that Chief Justice Finchs statement of
  the issues of law alone that may be raised in this appeal is not intended,
  as I
  understand it, to be a complete list of what may be issues of law alone that
  are before the Court in this matter when the appeal comes to be heard.

[7]

FINCH, C.J.B.C.
:
  I agree with the observations of Mr. Justice Lambert.

[8]

THACKRAY, J.A.
: I
  agree with my colleagues.

[9]

FINCH, C.J.B.C.
:
  The appeal is adjourned.



The Honourable Chief Justice Finch



The Honourable Mr. Justice Lambert





